DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 

Allowable Subject Matter
Claims 1-18, 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Petrick discloses: a pixel array in which a plurality of pixels are arranged to form a plurality of rows and a plurality of columns (fig.3 pixels 122 & 124 are arrayed) and a readout circuit (fig.1 item 30) configured to read out signals from the pixel array via a plurality of signal lines, and a driving circuit configured to drive the pixel array (fig.3 item 121);  each pixel including a conversion element (fig.2 item 58) configured to convert radiation into a signal and a switch (fig.2 item 56). Okumura discloses: the switch (fig.16 item the transistor connected to the diode 400 (4,1)) including a control terminal, a first primary terminal electrically connected to the conversion element (fig.16 item the transistor connected to the diode 400 (4,1)), and a second primary terminal electrically connected to one of the plurality of signal lines, the pixel array including a plurality of pixel groups each including at least a first pixel (fig.7 item 200 (2,1)), a second pixel (fig.7 item 200 (2,2)) arranged adjacent to the first pixel in a row direction, a third pixel (fig.7 item 200 (1,1)) arranged adjacent to the first pixel group in a column direction, and a fourth pixel (fig.7 item 200 (1,2)) arranged adjacent to the second pixel group in the column direction, the control terminals of the switches of the first, second, third and fourth pixels of one pixel group being electrically connected to a plurality of different driving lines (fig.7 pixel 200 (2,1); pixel 200 (2,2), pixel 200 (1,1), pixel 200 (1,2), are all connected to different driving lines 204 (1,4), 204 (1,3), 204 (1,4), 204 (1,2), 204 (1,1)), and the second primary terminals of the switches of the first, second, third and fourth pixels of the one pixel group being commonly electrically connected to one of the plurality of signal lines, the plurality of signal lines including a first signal line and a second signal line arranged adjacent to the first signal line in the row direction, the plurality of pixel groups including a first pixel group and a second pixel group arranged adjacent to the first pixel group in the column direction, wherein the second primary terminals of the switches of the first, second, third and fourth pixels of the first pixel group are commonly electrically connected to the first signal line (fig.7 pixel 200 (2,1); pixel 200 (2,2), pixel 200 (1,1), pixel 200 (1,2), are all connected to the same line 203-1)), and signals of the first pixel group are read out via the first signal line, and the second primary terminals of the switches of the first, second, third and fourth pixels of the second pixel group are commonly electrically connected to the second signal line, and signals of the second pixel group are read out via the second signal line (fig.7 & fig..15 show that the dive lines can connect pixels that are next to each other or every other pixel, every group of 4 pixels share the same readout line same as fig2 of claimed invention, therefore, one of ordinary skill can select the group of pixel to drive with the horizontal drive lines as shown in fig.7 & fig.15 and read from them, col.9 L9-15), and signals of the second pixel group are read out via the second signal line. The prior arts fail to teach, disclose, suggest or make obvious: the driving circuit supplies driving signals whose active periods overlap each other to the control terminals of the switches of pixels of each pixel group via the plurality of different driving lines and the readout circuit is configured to read out a synthesized signal obtained by synthesizing signals from the plurality of pixels forming one pixel group out of the plurality of pixel groups by supplying driving signals whose active periods overlap each other through one signal line of the plurality signal lines.  
Regarding independent claim 20, Petrick disclose: a method of driving a radiation imaging apparatus including a pixel array in which a plurality of pixels are arranged to form a plurality of rows and a plurality of columns (fig.3 pixels 122 & 124 are arrayed), a plurality of signal lines (fig.1 item 31), a readout circuit (fig.1 item 30) configured to read out signals from the pixel array via the plurality of signal lines, and a driving circuit (fig.1 item 28) configured to drive the pixel array, each pixel including a conversion element (fig.2 item 58) configured to convert radiation into a signal and a switch (fig.2 item 56). Okumura discloses: the switch (fig.16 item the transistor connected to the diode 400 (4,1)) including a control terminal (fig.16 the gate), a first primary terminal electrically connected to the conversion element (fig.16 item the transistor connected to the diode 400 (4,1)) and a second primary terminal electrically connected to one of the plurality of signal lines the pixel array including a plurality of pixel groups each including at least a first pixel (fig.7 item 200 (2,1)) a second pixel (fig.7 item 200 (2,2)) arranged adjacent to the first pixel in a row direction, a third pixel (fig.7 item 200 (1,1)) arranged adjacent to the first pixel group in a column direction, and a fourth pixel (fig.7 item 200 (1,2)) arranged adjacent to the second pixel group in the column direction the control terminals of the switches of the first, second, third and fourth pixels of one pixel group being electrically connected to a plurality of different driving lines driven by driving circuit (fig.7 pixel 200 (2,1); pixel 200 (2,2), pixel 200 (1,1), pixel 200 (1,2), are all connected to different driving lines 204 (1,4), 204 (1,3), 204 (1,4), 204 (1,2), 204 (1,1)), and the second primary terminals of the switches of the first second, third and fourth pixels of the one pixel group being commonly electrically connected to one of the plurality of signal lines the plurality of signal lines including a first signal line and a second signal line arranged adjacent to the first signal line in the row direction the plurality of pixel groups including a first pixel group and a second pixel group arranged adjacent to the first pixel group in the column direction (fig.7 pixel 200 (2,1); pixel 200 (2,2), pixel 200 (1,1), pixel 200 (1,2), are all connected to the same line 203-1)), wherein the second primary terminals of the switches of the first, second, third and fourth pixels of the first pixel (in fig.7 items 203-1, 203-2, 203-3, 203-4 are read lines and each is connected to different group of 4 pixels). The prior arts fail to teach, disclose, suggest or make obvious: a first mode of separately reading out signals from the respective pixels of the first pixel group via the first signal line by supplying driving signals having different active periods to the respective switches of the respective pixels of the first pixel group via the plurality of driving lines for the first pixel group, and separately reading out signals from the respective pixels of the second pixel group via the second signal line by supplying driving signals having different active periods to the respective switches of the respective pixels of the second pixel group via the plurality of driving lines for the second pixel group, and a second mode of reading out a synthesized signal signals from the first pixel group via the first signal line by supplying driving signals whose active periods overlap each other to the switches of the respective pixels of the first pixel group via the plurality of driving lines for the first pixel group, and reading out a synthesized signal from the second pixel group via the second signal line by supplying driving signals whose active periods overlap each other to the switches of the respective pixels of  the second pixel group via the plurality of driving lines for the second pixel group.
Claims 2-18 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                                                                                                                                                                                                                                

/MAMADOU FAYE/Examiner, Art Unit 2884